Citation Nr: 1503420	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  01-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating evaluation higher than 50 percent for Dercum's disease, angiolipomas, and acne vulgaris for the period of January 11, 1991 to August 30, 2002 on an extraschedular basis under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period of January 11, 1991 to August 30, 2002 on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law 


WITNESS AT HEARING ON APPEAL

E.M.T., Ph.D., CRC

ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to September 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004, September 2004, and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran has expressed disagreement and perfected an appeal as to the effective dates assigned for the award of a 60 percent rating for Dercum's disease and for the award of a TDIU. 

This case first reached the Board in September 2006.  In a September 2006 Board decision, the Board denied both earlier effective date issues on appeal. 

The Veteran appealed the Board's decision to deny the Veteran earlier effective dates to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2008 Court Order and Joint Motion for Partial Remand (Joint Motion) filed by the parties, the Court vacated in part the Board's decision on the effective date issues and remanded it for compliance with specific instructions. 

Upon return from the Court, in July 2008, the Board again denied both earlier effective date issues on appeal. 

The Veteran once again appealed the Board's decision to deny the Veteran earlier effective dates to the Court.  Pursuant to an October 2010 Memorandum Decision, the Court vacated in part the Board's decision on the effective date issues and remanded it for compliance with specific instructions. 

Upon return from the Court, in September 2011, for a third time, the Board denied both earlier effective date issues on appeal. 

The Veteran once again appealed the Board's decision to deny the Veteran earlier effective dates to the Court.  Pursuant to a November 2012 Memorandum Decision, the Court vacated in part the Board's decision on the effective date issues and remanded it for compliance with specific instructions.  The Board remanded the claim in May 2013 for additional development.

The case has now been returned to the Board for further appellate consideration.

In the January 2008 Joint Motion, the Veteran expressly abandoned any challenge to the portion of the Board's decision that denied an effective date earlier than August 30, 2002 for the award of a 60 percent rating for Dercum's disease, angiolipomas, and acne vulgaris on a schedular basis.  In fact, the January 2008 Joint Motion dismissed that issue.  In addition, the Board's September 2011 decision denied an effective date earlier than August 30, 2002 for the award of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The November 2012 Memorandum Decision of the Court affirmed that portion of the Board's September 2011 decision.  The Court emphasized that the Veteran did not challenge the Board's denial of an earlier effective date prior to August 30, 2002 when considering the schedular criteria of TDIU under 38 C.F.R. § 4.16(a).  It follows that the earlier effective date issues on a schedular basis are no longer before the Board. 

In fact, in the November 2012 Memorandum Decision, the Court only vacated and remanded the following identified issues: (1) an effective date earlier than August 30, 2002 for an increased rating above 60 percent on an extraschedular basis under 38 C.F.R. § 3.321(b)(1); and (2) an effective date earlier than August 30, 2002 for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The remaining Board findings on the effective date issues were left undisturbed.

Dr. E.M.T., Ph.D., CRC provided testimony at a September 2014 Board hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2013 Board remand, the RO obtained a retrospective VA medical opinion for the extraschedular effective date issues on appeal.  The relevant time period on appeal, as noted by the Court, spans more than 11 years, from January 1991 through August 2002.  The RO fully complied with the May 2013 remand directives, obtaining a June 2013 retrospective VA dermatology opinion that included an analysis of the Veteran's employability during the relevant time period.  The case was then referred to the Director of Compensation, who issued an opinion in July 2013, which denied the benefits sought.  

At the September 2014 Board hearing, testimony was provided by Dr. E.M.T. as to the disabling effects of the Veteran's psychological disabilities, during the period on appeal.  By way of history, the Veteran has been diagnosed with various psychological disabilities, including paranoid schizophrenia, depression, and anxiety.  The record reflects that his depression is secondary to the service-connected skin condition.  Prior to August 30, 2002, the 50 percent rating evaluation for his skin condition contemplated "nervous manifestations."  A December 2005 rating decision granted a separate evaluation, effective August 30, 2002, for his secondary psychological disability, acknowledging that psychological manifestations of his skin condition were no longer contemplated by the amended rating criteria.  

Dr. E.M.T. opined that the Veteran is entitled to a higher rating on an extraschedular basis during the period on appeal due to the severity of his psychological symptoms that are secondary to the Dercum's.  She explained that he has been unemployable for the entire period on appeal as a result of his Dercum's and secondary psychological manifestations.  Dr. E.M.T.'s opinion is not adequate to decide the matters on appeal.  First, Dr. E.M.T. did not discuss the Veteran's various psychological diagnoses, both service-connected and non service-connected, which are well-documented in the claims file.  Thus, her opinion does not explain whether the Veteran's unemployability was due to his service-connected psychological diagnoses or his non service-connected personality disorder.  Further, Dr. E.M.T. never examined the Veteran or met him in person; rather, she based her opinion on one telephone conversation with the Veteran and his wife.  Thus, a new examination and opinion is required to distinguish between the Veteran's service-connected and non service-connected psychiatric disabilities, and assist in determining the extent of the disabling effects of his service-connected psychiatric disabilities during the period on appeal.  

Second, the Board refers the issues of an earlier effective date for an increased rating above 50 percent and a TDIU, prior to August 30, 2002, to the Director of Compensation and Pension Service for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  Although the Director of Compensation and Pension Service has already provided an evaluation on the above issues dated July 2013, the Board is referring them for an additional opinion that considers the newly received evidence as to the Veteran's psychiatric disabilities from Dr. E.M.T. and the VA examination and opinion requested in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a psychiatric examination with a VA psychiatrist or psychologist, if possible.  The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a retrospective medical opinion.  

The purpose of this opinion is to determine whether it is at least as likely as not (50 percent or more probable) that the COMBINED effects of the Veteran's service-connected skin disability and associated psychiatric disability rendered the Veteran unable to secure and follow a substantially gainful occupation, for the time period from January 1991 to August 2002.  In making this determination, the VA examiner should not consider the effect of any non service-connected disabilities and advancing age prior to August 30, 2002.  

The examiner is asked to clearly distinguish between the disabling effects of the Veteran's service-connected depression and anxiety associated with his Dercum's, versus his non service-connected paranoid schizophrenia.  

The examiner is asked to specifically discuss the September 2014 hearing testimony and April 2014 report of Dr. E.M.T. (located in volume ten of the paper file); the August 2000 Social Security Administration decision (located in volume eight of the paper file), which notes the disabling effects of the Veteran's various psychiatric diagnoses but does not distinguish between them; the October 2000 VA skin examination and November 2000 VA general medical examination (located in volume seven of the paper file); and the numerous lay statements by the Veteran throughout the period on appeal, in which he has consistently reported psychological manifestations of his skin disability.  

The clinician(s) should provide an explanation for the opinion rendered, with consideration of the all pertinent medical and lay evidence of record. 

2.  After securing a VA retrospective medical opinion with examination, submit the earlier effective date issues for an increased rating and a TDIU prior to August 30, 2002 to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

The extraschedular evaluation prior to August 30, 2002 must address both 38 C.F.R. § 3.321(b) and 38 C.F.R. 
§ 4.16(b).
 
3.  Thereafter, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




